COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 VIRGINIA CISNEROS,                                 §            No. 08-21-00048-CV

                               Appellant,           §              Appeal from the

 v.                                                 §            388th District Court

 AUGUSTIN PUENTES, JR.,                             §          of El Paso County, Texas

                               Appellee.            §           (TC# 2019DCV1100)

                                                    §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s order clarifying the Amended Decree and remand

the cause for further proceedings in accordance with this Court’s opinion. We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF DECEMBER, 2022.


                                             ROY B. FERGUSON, Judge

Before Rodriguez, C.J., Alley, J, and Ferguson, Judge
Ferguson, Judge, sitting by assignment